Citation Nr: 1428324	
Decision Date: 06/23/14    Archive Date: 07/03/14

DOCKET NO.  05-35 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and major depressive disorder.


REPRESENTATION

Appellant represented by:	Andrew L. Wener, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel

INTRODUCTION

The Veteran served on active duty from September 1988 to September 1992.  He served in Southwest Asia Theater from August 1, 1991, to October 31, 1991.

This appeal to the Board of Veterans' Appeals (BVA or Board) is from a July 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The Veteran provided testimony at a hearing before a Decision Review Officer (DRO) at the RO in December 2006.  He also provided testimony before the undersigned Veterans Law Judge (VLJ) in March 2008.  Transcripts of both hearings are of record.

This case was previously before the Board in December 2008, October 2010, and May 2013 at which times the Board remanded the case for further development to include VA examinations which were accomplished in March 2010 and August 2013.  All other developed directed by these remands appears to have been substantially accomplished.  Accordingly, a new remand is not required to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998).   See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (Remand not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

In January 2014, the Board requested a medical expert opinion from a member of the Veterans Health Administration (VHA).  The requested opinion was subsequently promulgated February 2014.  The Board requested further clarification of this opinion in February 2014, with an addendum being promulgated in March 2014.  Also in March 2014, the Veteran was provided with a copy of the original February 2014 VHA opinion, as well as the March 2014 addendum; and was given 60 days in which to send any additional evidence or argument regarding the case pursuant to 38 C.F.R. § 20.903.  No response from the Veteran appears to have been received, and the Board is proceeding with adjudication of this case.

FINDING OF FACT

The evidence reflects the most appropriate diagnosis for the Veteran's psychiatric symptoms is major depressive disorder, which was likely aggravated by his service-connected fibromyalgia.


CONCLUSION OF LAW

The criteria for a grant of service connection for major depressive disorder are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  Further, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

In addition to the general rules of service connection noted above, service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  Further, 38 C.F.R. § 4.125(a) requires that diagnoses of mental disorders conform to the fourth edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) and that if a diagnosis is not supported by the findings on the examination report, the rating agency shall return the report to the examiner to substantiate the diagnosis.

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For VA purposes, "fear of hostile military or terrorist activity" means that a veteran experienced purposes of this paragraph, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3).

The Veteran has identified various reported in-service stressors as the cause of his current psychiatric disorder.  For example, at a February 2006 hearing, the Veteran testified that his stressful incidents during service included when the ship went through shock trials with live mines and when he participated in the Gulf War.  He was involved in Operations Desert Comfort, Desert Shield and Desert Storm and he was under general quarters the entire time because of the hostile environment and oil fires.  He denied ever being diagnosed as having PTSD; rather, he was told he had depression.  He denied ever being involved in combat, other than going through chemical fires.  Thereafter, at a March 2008 hearing, the Veteran testified that he had been diagnosed as having PTSD.  He indicated that his military assignment was related to being a fire fighter of chemical warfare and his duties included being on standby for fires and floors.  He was under a constant fear of burning or suffocating. 

The record also reflects the Veteran's psychiatric disorder has received various diagnoses over the years.  For example, on a May 2002 Persian Gulf Registry examination, the Veteran indicated that he had been on combat patrols or other very dangerous duty on one to three occasion; that he was under enemy fire for four weeks or more; and that no one in his unit was killed, wounded or missing in action and he did not see anyone hit by incoming or outgoing rounds.  He also indicated that on 51 or more times he was in imminent danger of being injured or killed; that he witnessed chemical alarms.  Diagnoses included anxiety. 

In August 2002, the Veteran was referred for a VA psychiatric consultation.  The examiner noted some mild panic and anxiety symptoms; however, the examiner indicated that his symptoms did not meet the DSM criteria for panic disorder or generalized anxiety disorder.  The examiner did note that the possibility of mild dysthymia needed to be ruled out.  He did not appear to desire or require ongoing psychiatric care.  In November 2003, screening for depression was positive. 

Upon VA examination dated in April 2006, the examiner concluded that the Veteran demonstrated no clinical signs or symptoms consistent with a diagnosis of PTSD.  In this respect, the Veteran was unable to describe any kind of traumatic experience that would either place him in danger or where he would witness the results of death on a massive scale.  Additionally, the Veteran did not describe any symptoms of PTSD; he denied nightmares, increased startle response, grief and guilt.  He vaguely stated that somehow his personality had changed over the years.  These appeared much more consistent with amotivation and perhaps chronic dysphoria. He described no signs or symptoms of neurovegetative signs of depression.  The Veteran was diagnosed as having mild dysthymia. 

The Veteran was afforded an additional VA examination in March 2010.  At that time, he did not relate a specific incident during which he experienced feeling as if his life was threatened or felt intense fear; therefore, the examiner concluded that he did not meet the criteria for a diagnosis of PTSD or any other mental disorder.  Due to the evasiveness of the Veteran's responses and the over reporting of symptoms on the MMPI-2 and the Mississippi Combat Scale, the examiner opined that it was likely that the Veteran may be attempting to present himself as impaired for possible financial gain.  The Veteran appeared to endorse any symptom that was suggested to him.  The examiner concluded that the Veteran was malingering. 

Based on the foregoing, the Board concluded in October 2010 that the medical evidence was inconsistent as to the Veteran's current psychiatric disorder, to include the proper diagnosis and etiology thereof.  Therefore, the Board remanded the case for a new examination.  In pertinent part, the Board directed that the examiner must express an opinion as to whether it is at least as likely as not that he has a psychiatric disability that began during service or is related to any incident of service, to specifically include his service in the Persian Gulf; for each disorder found a medical opinion was to be promulgated as to whether it is at least as likely as not that the disorder began during active service or is related to any incident of service to include "fear of hostile military or terrorist activity." 

The Veteran was accorded a new VA examination regarding this case in August 2013.  At this examination, the examiner specifically found that the Veteran did not satisfy the DSM-IV criteria for a diagnosis of PTSD.  The only Axis I diagnosis at this examination was depressive disorder, not otherwise specified (NOS), by history only.  Moreover, the examiner noted, in part, that the Veteran appears to have over endorsed symptoms and answered true to most of the items on the test likely in an effort to fake bad.  Based on the results of this exam, the examiner concluded the Veteran did not meet full criteria for PTSD as he doesn't report enough avoidant or hyper arousal symptoms.  Further, historically the Veteran was said to malinger in an exam and endorsed just about any symptoms.  In another exam he was not found to have PTSD.  Clinical records show a diagnosis of depressive disorder NOS, not PTSD.  The examiner stated that all of this coupled with the Veteran's invalid MMPI II and his transparent attempt at stuttering during this contact, make it difficult to trust his presentation as real and sincere.  The examiner opined it is less likely than not that this Veteran has PTSD at this time.  The examiner noted that clinical records showed a diagnosis of depressive disorder NOS seemingly secondary to fibromyalgia, however this was not confirmed by this exam.  It was noted the Veteran did mention being in pain when he gets up in the morning, but he didn't speak about this as if it were a significant issue for him.  In conclusion, the examiner stated that the diagnosis will be made an Axis I because it is part of his clinical history and with the understanding that it was not confirmed or disconfirmed by this exam.

The Board acknowledges that the August 2013 VA examiner appears to have concluded the Veteran does not currently have an acquired psychiatric disorder, as it was specifically stated he does not satisfy the DSM-IV criteria for PTSD, and that the depressive disorder was by history only.  However, the fact remains that the Veteran was diagnosed with such a disorder during the pendency of this case, as well as anxiety and dysthymia.  Further, the United States Court of Appeals for Veterans Claims (Court) has held that the requirement that a claimant have a current disability before service connection may be awarded for that disability is also satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if no disability is present at the time of the claim's adjudication.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  No opinion was promulgated by the August 2013 VA examiner as to the etiology of these diagnosed conditions as directed by the Board's remand.

In view of the foregoing, the Board requested a VHA opinion in January 2014 to determine the most appropriate diagnosis(es) for the Veteran's psychiatric disorder, with consideration of the diagnoses that have already been made in the record to include PTSD, malingering, depressive disorder, anxiety, and dysthymia; and whether it was at least as likely as not that the Veteran has a psychiatric disability that began during service or is related to any incident of service, to specifically include his service in the Persian Gulf, to include "fear of hostile military or terrorist activity" as defined by VA regulations.  

The February 2014 VHA opinion concluded, in pertinent part, that the Veteran's most likely diagnosis was major depressive disorder; and that he did not meet the criteria for malingering, generalized anxiety disorder, panic disorder, or PTSD.

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See Id. at 303-04.  The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

Here, the clinician who promulgated the February 2014 VHA opinion, as well as the March 2014 addendum, was familiar with the Veteran's medical history from review of the VA claims folder and noted relevant findings therein.  Further, the VHA clinician's opinion was not expressed in speculative or equivocal language.  The Board also notes that the aforementioned opinion was supported by stated rationale consistent with the other evidence of record.  Moreover, VA examiners are presumed qualified to render competent medical opinion(s).  See Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009).  No competent medical opinion is of record which explicitly refutes the VHA clinician's opinion in this case.  In fact, this finding is supported by the prior August 2002 VA examination which indicated the Veteran did not meet the criteria for panic disorder or generalized anxiety disorder; and the April 2006, March 2010, and August 2013 VA examinations which found he did not satisfy the criteria for PTSD.  Therefore, the Board finds that the opinion is competent, persuasive and entitled to significant probative value in the instant case.  Consequently, the Board concludes that the preponderance of the competent medical and other evidence reflects the most appropriate diagnosis for the Veteran's psychiatric symptoms is major depressive disorder.

Inasmuch as the preponderance of the evidence shows the most appropriate diagnosis of the Veteran's psychiatric disorder is major depressive disorder, it also shows the preponderance of the evidence is against the other diagnoses being appropriate.  Therefore, service connection would not be warranted for any other psychiatric disorder other than major depressive disorder.

The Board also notes that the February 2014 VHA opinion concluded that it was not likely that the Veteran's symptoms of psychiatric disability were related to an incident of service provided by the Veteran during the Persian Gulf and did not include hostile military action or terrorist activity.  Further, it was reiterated the Veteran did not have PTSD.  The Board reiterates its determination that this VHA opinion is entitled to significant probative value in the instant case.  Moreover, no competent medical opinion is of record which explicitly finds that the current psychiatric disorder was incurred in or otherwise the result of the Veteran's active service.  Therefore, it appears the preponderance of the evidence is also against the current major depressive disorder being directly related to service.

Despite the foregoing, the Board notes that the VHA clinician opined in the March 2014 addendum that there was clear and  convincing evidence that the Veteran's major depressive symptoms were worsened by his underlying medical condition of fibromyalgia, and provided specific examples in the record to support this opinion.  In short, the VHA clinician opined that the Veteran's psychiatric disorder has been aggravated by his service-connected fibromyalgia.  As noted above, service connection may be established on a secondary basis when the evidence shows that a current disability exists was proximately aggravated by a service-connected disability.  38 C.F.R. § 3.310; Allen, supra.  The Board also notes reiterates that the August 2013 VA examination noted that the clinical records showed a diagnosis of depressive disorder seemingly secondary to fibromyalgia.  In short, the VHA opinion is supported by other evidence of record.

The Board further notes that the law mandates that when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  Moreover, in Alemany v. Brown, 9 Vet. App. 518 (1996), the Court held that in light of the benefit of the doubt provisions of 38 U.S.C.A. § 5107(b), an accurate determination of etiology is not a condition precedent to granting service connection; nor is "definite etiology" or "obvious etiology."  Further, in Gilbert v. Derwinski, 1 Vet. App. 49 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  In Gilbert the Court specifically stated that entitlement need not be established beyond a reasonable doubt, by clear and convincing evidence, or by a fair preponderance of the evidence.  Under the benefit of the doubt doctrine established by Congress, when the evidence is in relative equipoise, the law dictates that the appellant prevails.  

Resolving all reasonable doubt in favor of the Veteran, the record reflects it is at least as likely as not that the Veteran's major depressive disorder has been aggravated by his service-connected fibromyalgia.  Therefore, service connection is warranted on that basis.


ORDER

Service connection for major depressive disorder is granted.


____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


